Per Curiam.
The appellee filed a motion to dismiss the appeal. The motion shows that the case was docketed in this court on October 31, 1969; that the enumeration of errors was-filed on November 21, 1969; that Rule 15 of this court requires that the enumeration of errors be filed within twenty days after docketing; and that the appellant’s enumeration of errors was filed on the twenty-first day after the case was docketed.
The motion to dismiss is granted. Rentfrow v. Smith, 225 Ga. 493 (169 SE2d 807).

Appeal dismissed.


Hall, P. J., Deen and Evans, JJ., concur.